Mr. Chibe Justice Clarity delivered the opinion of the court: This is a claim made for shipments of gravel which were ordered under the terms of a written order or contract dated March 22nd, 1929, signed by L. H. Buckley of the Division of Purchases and Supplies. There seems to be no objection made by the Attorney General as to this claim amounting to $158.59. And it further appearing that the gravel was furnished and used by the State under the direction of the highway officials. Therefore it is recommended that claim be allowed in the sum of One Hundred Fifty-eight 59/100 ($158.59) Dollars.